PER CURIAM.
Defendant was found guilty of a Class A misdemeanor — ORS 487.555 — attempting to elude a police officer. The maximum period of imprisonment which may be imposed for the commission of a Class A misdemeanor is one year. ORS 161.545. The trial court imposed sentence of nine months’ imprisonment, but suspended execution of the sentence and placed the defendant on probation for a period of five years.
Defendant’s contention on appeal is that since the maximum period of imprisonment that could have been imposed was one year, the period of probation cannot exceed one year. The language of the relevant statute is to the contrary. It reads in pertinent part as follows:
"(1) The statutes that define offenses impose a duty upon the court having jurisdiction to pass sentence in accordance with this section unless otherwise specifically provided by law.
"(2) When a person is convicted of an offense, if the court is of the opinion that it is in the best interests of the public as well as of the defendant, the court may suspend the imposition or execution of sentence for any period of not more than five years.
"(3) If the court suspends the imposition or execution of sentence, the court may also place the defendant on probation for a definite or indefinite period of not less than one nor more than five years.
"* * * * * ” ORS 137.010.
Affirmed.